DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
 
Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0221859, hereinafter Chen).
With respect to claim 1, Chen discloses an integrated circuit (IC) package structure (Fig. 1B), comprising: a chip (204); a redistribution layer (RDL) structure provided on the chip (Para 0015- RDL layer between the stacked dies) and be electrically connected thereto, wherein a plurality of outer side surfaces of the chip is flush with a plurality of outer side surfaces of the RDL structure (bot outer sides of 204 is flushed with outer sides of RDL layer on 204); a molding compound (210) structure provided on an outer surfaces surface of the chip and on an outer surface of the RDL structure (210 surrounds chip and RDL outer sides); and an electromagnetic interference (EMI) shielding structure (300) provided on  the molding compound structure on the outer of the chip and the molding compound structure on the outer of the RDL structure (Fig. 1B).
With respect to claim 4, Chen discloses that the IC package structure according to claim 1, wherein the molding compound structure includes a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces on the RDL structure (210 in on both outer sides of the chip and RDL layer on the top of the chip); and the EMI shielding structure including a first EMI shielding layer (300) provided on a plurality of outer side surfaces of the first molding compound layer (300 is on  both outer sides of the chip and RDL layer on the top of the chip).
     
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng in view of Scanlan (US 2013/0168849, hereinafter Scanlan).	 
With respect to claim 2, Chen does not explicitly disclose wherein the molding compound structure includes: a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces of the RDL structure; and a second molding compound layer provided on a bottom surface of the chip and connected to the first molding compound layer.
In an analogous art, Scanlan discloses wherein the molding compound structure includes: a first molding compound layer provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces of the RDL structure (para 0025) ; and a second molding compound layer provided on a bottom surface of the chip and connected to the first molding compound layer (para 0025).
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen’s disclosed invention by adding Scanlan’s disclosure in order to improve the protection of a semiconductor device.	 
With respect to claim 7, Chen discloses wherein the molding compound structure includes: a first molding compound layer (210) provided on a plurality of outer side surfaces of the chip and on a plurality of outer side surfaces and a top surface of the RDL structure (Fig. 1B).
Chen does not explicitly disclose an electrical connecting layer provided on the top surface of the RDL structure being partially exposed from the first molding compound layer; a second molding compound layer provided on a bottom surface of the chip and connected to the first molding compound layer 
	In an analogous art, Scanlan discloses an electrical connecting layer provided on the top surface of the RDL structure being partially exposed from the first molding compound layer (para 0050); a second molding compound layer provided on a bottom surface of the chip and connected to the first molding compound layer (mold compound on the back surface of the die).
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen’s disclosed invention by adding Scanlan’s disclosure in order to protect the semiconductor package.

Claims 3, 6, 8, 10,11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng/Scanlan and further in view of Pabst et al. (2015/0194388, hereinafter Pabst).
With respect to claims 3 and 8, Chen disclose wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer (300 covers outer sides of 210).
	Chen/Scanlan does not explicitly disclose that the EMI shielding is provided on a plurality of outer side surface and a bottom surface of the second molding compound layer.
In an analogous art, Pabst discloses wherein that the EMI shielding is provided on a plurality of outer side surface and a bottom surface of the second molding compound layer (112 of fig. 1; para 0029). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen/Scanlan’s disclosed invention by adding Pabst’s disclosure in order to prevent electromagnetic interference between different components of a semiconductor device. 
With respect to claims 6, 10 and 13, Chen/Scanlan does not explicitly disclose wherein the second molding compound layer is formed with a plurality of through holes, which are extended through the second molding compound layer in a thickness direction thereof; and the first EMI shielding layer filling up the through holes and being connected to the bottom surface of the chip.
In an analogous art, Pabst discloses wherein the second molding compound layer is formed with a plurality of through holes (para 0042), which are extended through the second molding compound layer in a thickness direction thereof (para 0043); and the first EMI shielding layer filling up the through holes and being connected to the bottom surface of the chip (para 0048). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen/Scanlan’s disclosed invention by adding Pabst’s disclosure in order to connected different components and reduce electromagnetic interference between different components of a semiconductor device. 
With respect to claim 11, Chen disclose wherein the EMI shielding structure includes a first EMI shielding layer provided on a plurality of outer side surfaces of the first molding compound layer (300 covers outer sides of 210).
	Chen/Scanlan does not explicitly disclose that the EMI shielding is provided on a plurality of outer side surface and a bottom surface of the second molding compound layer; and a second EMI shielding layer provided on the first molding compound layer formed on the top surface of the RDL structure and being spaced from the exposed electrical connecting layer.
In an analogous art, Pabst discloses wherein that the EMI shielding is provided on a plurality of outer side surface and a bottom surface of the second molding compound layer (112 of fig. 1; para 0029; 0042-0043; and 0048); and a second EMI shielding layer provided on the first molding compound layer formed on the top surface of the RDL structure and being spaced from the exposed electrical connecting layer (para 0042-0043). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen/Scanlan’s disclosed invention by adding Pabst’s disclosure in order to connected different components and reduce electromagnetic interference between different components of a semiconductor device. 
 Claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng.
With respect to claim 25, Chen discloses an integrated circuit (IC) package structure (Fig. 1B), comprising: a chip (204); a redistribution layer (RDL) structure provided on the chip (Para 0015- RDL layer between the stacked dies) and be electrically connected thereto, wherein a plurality of outer side surfaces of the chip is flush with a plurality of outer side surfaces of the RDL structure (bot outer sides of 204 is flushed with outer sides of RDL layer on the top of 204); a molding compound (210) structure provided on outer surfaces of the chip and the RDL structure (210 surrounds chip and RDL outer sides); and an electromagnetic interference (EMI) shielding structure (300) provided on outer surfaces of the molding compound structure (Fig. 1B).
	In the same embodiment Chen, does not explicitly disclose that the RDL structure comprises a plurality of dielectric layers and a plurality of circuit layers. 
In an another embodiment Chen discloses disclose that the RDL structure comprises a plurality of dielectric layers and an plurality of circuit layers (Para 0024; multi layers of metallic material and dielectric). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen’s first embodiment by having the RDL structure comprises a plurality of dielectric layers and a plurality of circuit layers in order to connect different components in a semiconductor stacked package. 
With respect to claim 26, wherein the molding compound structure at least directly covers at least one outer surface of the RDL structure (210 directly covers RDL side surfaces).

Response to Arguments
This action is response to applicant's arguments filed on 11/15//2022. Based on new ground of rejection, applicant’s arguments regarding amended claims are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816